Citation Nr: 0735974	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
residuals of a fracture of the fifth lumbar vertebra, prior 
to July 7, 2003.

2.  Entitlement to a higher rating for service-connected 
residuals of a fracture of the fifth lumbar vertebra from 
July 7, 2003, to September 1, 2003.  

3.  Entitlement to a higher rating for service-connected 
residuals of a fracture of the fifth lumbar vertebra, from 
September 2, 2003, to October 5, 2006.

4.  Entitlement to a higher rating for service-connected 
residuals of a fracture of the fifth lumbar vertebra from 
October 6, 2006.  

5.  Entitlement to an increased rating for service-connected 
atopic dermatitis of the hands and feet, currently rated 10 
percent disabling. 

6.  Entitlement to a higher initial rating for peripheral 
neuropathy of sciatic division of the right lower extremity, 
rated 0 percent disabling from September 26, 2002, to 
September 25, 2005.

7.  Entitlement to a higher initial rating for peripheral 
neuropathy of sciatic division of the left lower extremity, 
rated 0 percent disabling from September 26, 2002, to October 
5, 2006. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 2007, the veteran testified at a hearing at the RO 
chaired by the undersigned.  A transcript of the proceeding 
is of record.

In recognition of the fact that the regulations for rating 
disabilities of the spine have been changed twice since the 
claim for increased ratings were filed, the issues have been 
recharacterized on the Title page.

The issue of an increased rating for service-connected atopic 
dermatitis of the hands and feet is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

In June 2006, the RO granted service connection, and assigned 
separate zero percent ratings for peripheral neuropathy of 
the right and left lower extremities.  And in response, the 
veteran filed a timely notice of disagreement (NOD) in July 
2007.  The RO has not, however, provided him a statement of 
the case (SOC) concerning this claim or given him an 
opportunity to perfect an appeal to the Board on this 
particular issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So these claims 
must also be REMANDED to the RO via the AMC.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  An August 1968 rating decision granted service connection 
for a compression fracture of L5 under Diagnostic Code 5285, 
and assigned a 10 percent rating, effective from separation 
from service in August 1967.  A February 1997 rating decision 
granted an increased, 30 percent, rating for the disability.  
The RO assigned an additional 20 percent evaluation in light 
of moderate lumbar spine limitation of motion as caused by 
the fracture under Diagnostic Code 5292.  These decisions 
were not appealed, and are final.

2.  The veteran submitted documents received on April 22, 
2002, indicating that he wished to file a claim for an 
increase in the rating for his service-connected fracture of 
the fifth lumbar vertebra.

3.  The evidence is against a finding that the veteran met 
the criteria for an increased, 50 percent, rating (severe 
limitation of motion of the lumbar spine) for his lumbar 
disorder at any time prior to July 7, 2003.

4.  From July 7, 2003, the veteran's lumbar spine disability 
was manifested by severe limitation of motion of the lumbar 
spine and a compression fracture of L5.  

5.  From October 6, 2006, the veteran's lumbar spine 
disability was manifested by pronounced intervertebral disc 
syndrome.  

6.  The veteran has never manifested acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician or favorable ankylosis of the 
entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to July 7, 2003, the criteria for the assignment of 
a rating in excess of 30 percent for the residuals of a 
lumbar spine fracture are not met.  38 U.S.C.A. § 1155,  
5103, 5103A, 5107 (West 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5293 (as in effect from September 23, 2002, to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5291, 5293, 5295 (as in effect prior to September 23, 
2002).

2.  From July 7, 2003, to September 1, 2003, the criteria for 
the assignment of a 50 percent rating for the residuals of a 
lumbar spine fracture are met.  38 U.S.C.A. § 1155,  5103, 
5103A, 5107 (West 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5293 (as in effect from September 23, 2002, to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5291, 5293, 5295 (as in effect prior to September 23, 
2002).

3.  From September 2, 2003 to October 5, 2006, the criteria 
for the assignment for a rating in excess of 50 percent for 
the residuals of a lumbar spine fracture are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
Part 4, including §§ 38 C.F.R. § 3.400, 4.7, 4.71a, 
Diagnostic Codes 5235, 5242, 5243 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5293 (as in effect from September 23, 
2002, to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5291, 5293, 5295 (as in effect prior to September 
23, 2002).

4.  From October 6, 2006, the criteria for the assignment of 
a 60 percent rating for the residuals of a lumbar spine 
fracture are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5293 
(as in effect from September 23, 2002, to September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291, 5293, 
5295 (as in effect prior to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a June 
2006 and March 2007 supplemental statements of the case, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

A.  Increased Rating Claim

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  38 U.S.C.A. § 1155.  For an increased rating 
claim, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If there is a question as to which evaluation to 
apply, the higher evaluation is for application if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating is for assignment.  
See 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  The factors involved in 
evaluating, and rating, disabilities of the joints include: 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint; and pain on movement.  38 C.F.R. § 
4.45.

VA modified the rating criteria applicable to the evaluation 
of spine disabilities twice during this appeal.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002), effective September 23, 
2002, [codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)]; see also 68 Fed. Reg. 51,454-51,458 
(August 27, 2003), effective September 26, 2003, [codified as 
amended at 38 C.F.R. § 4.71a (2004)].  Because these changes 
occurred while this appeal was pending, the new criteria must 
be considered from the dates that they were made effective, 
and also determine whether they are more favorable than the 
prior criteria.  The revised criteria may not, however, be 
applied any earlier than their effective dates.  DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's medical history, diagnosis, and demonstrated 
symptomatology.  The veteran requests that his service-
connected disability be considered under all available and 
applicable diagnostic codes in the Rating Schedule, and not 
just his currently designated diagnostic code.  



1.  Prior to September 23, 2003

The veteran was granted service connection for the residuals 
of a fracture of the lumbar spine under Diagnostic Code 5285, 
and assigned a 10 percent rating, effective from separation 
from service.  

In June 1996, the veteran requested an increased rating for 
the disability.  A February 1997 rating decision granted an 
increased, 30 percent, rating for the disability.  The RO 
assigned a 20 percent evaluation in light of lumbar spine 
limitation of motion as caused by the fracture under 
Diagnostic Code 5292.  When this rating was combined with the 
previously assigned 10 percent rating for fracture of the 
lumbar spine, this resulted in an increased rating of 30 
percent.  

On April 23, 2002, the veteran requested an increased rating 
for his service-connected residuals of a fracture of the 
lumbar spine.

On VA examination in July 2002, the veteran could flex his 
lumbar spine to 75 degrees without pain and to 80 degrees 
with pain.  There was no tenderness to palpation or spasm.  
Deep tendon reflexes were equal and symmetrical.  Motor 
examination was 5+/5.  Straight leg raising was positive, 
bilaterally.  Lumbar spine X-rays showed a mild old fracture 
deformity of the L5 vertebra, unchanged from remote film in 
1997.  Later that month, a VA progress note revealed that the 
veteran was diagnosed with S1 radiculopathy.  He had numbness 
over the right fifth toe and loss of the right ankle deep 
tendon reflexes.  A VA magnetic resonance imaging (MRI) 
report dated in August 2002 showed mild peripheral neuropathy 
and no evidence of radiculopathy. 

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).  Diagnostic 
Code 5292 does not afford the veteran a higher rating.  For a 
40 percent rating under Diagnostic Code 5292, severe 
limitation of motion is required.  The range of motion noted 
on the July 2002 examination does not approximate severe 
limitation of motion even considering limitation of motion 
due to pain or flare ups.  Even with consideration of 
additional functional limitation as due to such factors as 
pain, weakness, fatigability, and incoordination, there has 
been no demonstration of disability comparable to severe 
lumbar spine limitation of motion, as would afford the 
veteran a higher 40 percent rating for the period in question 
under the former 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
finding that DeLuca considerations do not warrant an 
increased rating for this period, the veteran's persistent 
complaints of lumbar spine pain, is acknowledged; and that 
such pain, in conjunction with pain in his lumbar spine, may 
greatly affect his range of motion and has required pain 
management protocols.  Such pain has been objectively 
demonstrated on clinical evaluation.  The DeLuca factors have 
already been sufficiently accounted for in the presently 
assigned 20 percent evaluation, and that the pertinent 
medical evidence does not demonstrate a preponderance of 
functional limitation commensurate with the next-higher 
rating under any available diagnostic code.

Other diagnostic codes under 38 C.F.R. § 4.71a for evaluating 
lumbar spine disability prior to September 23, 2002, must be 
considered to see if a higher rating than that currently 
assigned is available.  There is also no medical evidence of 
ankylosis of the veteran's entire spine or lumbar spine, and 
so the codes that address that disability are also not 
available.  

The veteran is service-connected for the residuals of 
vertebral fracture involving the lumbar  spine, which is 
addressed under the former Diagnostic Code 5285.  Under this 
code, a 60 percent rating was available for a fracture 
without cord involvement, but with abnormal mobility 
requiring a neck brace.  A higher 100 percent rating was 
available under Diagnostic Code 5285 when there was a 
fracture with cord involvement, the veteran was bedridden, or 
requires long leg braces.  The medical evidence of record 
shows that the veteran's case does not involve either of 
these situations.  A note to Diagnostic Code 5285, however, 
additionally stated that in other cases, the disability 
should be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  Id; see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Accordingly, the RO already assigned a 10 
percent evaluation under Diagnostic Code 5285, for deformity 
involving L5.

As to consideration of rating the veteran's lumbar spine 
disability under the former Diagnostic Code  5293.  Under the 
former Diagnostic Code 5293, a 20 percent rating was assigned 
for intervertebral disc syndrome of moderate severity, with 
recurrent attacks.  A higher rating of 40 percent was 
assigned for cases of severe intervertebral disc syndrome, 
with recurring attacks and intermittent relief.  A maximum 60 
percent evaluation was available where there was pronounced 
intervertebral disc syndrome, involving persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

There is no basis for the next-higher 40 percent evaluation 
under the provisions of the former Diagnostic Code 5293 
during the period in question.  A VA MRI dated in August 2002 
showed mild peripheral neuropathy and no evidence of 
radiculopathy.  Therefore, severe intervertebral disc 
syndrome has not been approximated.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  As severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion or abnormal mobility on forced motion has not 
been shown during this period, an increased rating is not 
warranted under this Diagnostic Code.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for this 
period is not warranted. 



2.  From September 23, 2002, to September 25, 2003

A fee basis examination was conducted on July 7, 2004.  The 
examiner noted that that the veteran had severe lumbar range 
of motion due to back pain.  The examiner noted that the 
veteran had sensory peripheral neuropathy of the lower 
extremities and suspected intervertebral disc syndrome.  
Motor examination was 5+/5.  Right ankle deep tendon reflex 
was absent, left ankle deep tendon reflex was +1.  There was 
no evidence of intervertebral disc syndrome causing bowel, 
bladder or erectile dysfunction.  

As severe limitation of motion of the lumbar spine was 
demonstrated, the veteran is entitled to an increased 50 
percent rating, effective July 7, 2003.  See 38 C.F.R. § 
3.400(o)(2) and discussion below.  If a veteran is in receipt 
of the maximum disability rating available under a diagnostic 
code for limitation of motion, consideration of functional 
loss due to pain is not required.  Johnson v. Brown, 10 Vet 
App 80 (1997).

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based upon the total duration of incapacitating 
episodes over the past 12 months, or, in the alternative, by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The remainder of the 
diagnostic codes at 38 C.F.R. § 4.71a were not modified 
during this period of the claim, such that the revisions to 
the provisions regarding the evaluation of intervertebral 
disc syndrome will be the focus for this portion of the 
appeal.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, through September 25, 2003, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the evidence 
shows incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  A 20 percent rating applies where there are 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the last 12 months.  Finally, a 60 
percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note (1) to this 
version of Diagnostic Code 5293 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician, while 
"chronic orthopedic and neurologic manifestations" are 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."

The pertinent evidence for this period of the claim does not 
establish the occurrence of incapacitating episodes as 
defined by Note 1 to this version of Diagnostic Code 5293.  
In fact, the record does not show or indicate that any bed 
rest was prescribed by a physician for thoracic spine 
intervertebral disc syndrome.  As such, the revised version 
of Diagnostic Code 5293, as in effect from September 23, 2002 
to September 25, 2003, cannot serve as a basis for an 
increased rating in light of incapacitating episodes.

In addition, continuing the application of the former 
criteria as in effect prior to September 23, 2002, will not 
afford the veteran an increased rating for lumbar spine 
disability for the period of the claim from September 23, 
2002, to July 7, 2003.  His overall level of lumbar spine 
disability symptomatology is adequately addressed by the 
continued assignment of a 20 percent rating under the former 
Diagnostic Code 5292 and the 10 percent evaluations under the 
former Diagnostic Code 5285 for this period of the claim (for 
a combined rating of 30 percent).  38 C.F.R. § 4.7.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

3.  From September 25, 2003, to October 5, 2006

An October 2004 rating decision granted an increased, 50 
percent, rating, effective September 2, 2003.  

As opposed to the previously discussed changes applicable to 
Diagnostic Code 5293 and effective from September 23, 2002, 
through September 25, 2003, the entire schedule for the 
evaluation of spine disabilities was later revised, effective 
from September 26, 2003.  Under a new general rating formula, 
the diagnostic codes for spine disabilities were relabeled 
from Diagnostic Code 5235 to Diagnostic Code 5243, but 
Diagnostic Code 5243, addressing intervertebral disc 
syndrome, continues to embody the aforementioned revised 
provisions of Diagnostic Code 5293 (as effective from 
September 23, 2002) with respect to the evaluation of 
incapacitating episodes.  Accordingly, the new diagnostic 
codes for rating spine disabilities are: Diagnostic Code 5235 
(vertebral fracture or dislocation); Diagnostic Code 5236 
(sacroiliac injury and weakness); Diagnostic Code 5237 
(lumbosacral or cervical strain); Diagnostic Code 5238 
(spinal stenosis); Diagnostic Code 5239 (spondylolisthesis or 
segmental instability); Diagnostic Code 5240 (ankylosing 
spondylitis); Diagnostic Code 5241 (spinal fusion); 
Diagnostic Code 5242 (degenerative arthritis of the spine; 
see also Diagnostic Code 5003); and Diagnostic Code 5243 
(intervertebral disc syndrome).

The new schedule directs that in order to evaluate any of the 
spine disabilities at Diagnostic Code 5235 to Diagnostic Code 
5243 (unless Diagnostic Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following criteria should be used:

100 percent for unfavorable ankylosis of 
the entire spine;

50 percent for unfavorable ankylosis of 
the entire thoracolumbar spine;

40 percent for unfavorable ankylosis of 
the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

30 percent for forward flexion of the 
cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

and

10 percent for forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

38 C.F.R. § 4.71a .

This new general rating formula also includes several notes 
applicable to such evaluation:

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code;

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, 
left and right lateral flexion are 0 to 
45 degrees, and left and right lateral 
rotation are 0 to 80 degrees.  Normal 
forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 
to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion;

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted;

Note (4): Round each range of motion 
measurement to the nearest five degrees;

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always 
represents favorable ankylosis;

and

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Id.

Even though the new formula for rating spine disabilities 
specifically contemplates pain, as it specifically instructs 
to evaluate such disability "with or without" symptoms such 
as pain, additional consideration of DeLuca factors and 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, so as to increase an 
evaluation based upon additional impairment from pain, 
weakness, and similar symptomatology during flare-ups, is 
still for application.

In addition, intervertebral disc syndrome may be evaluated 
either under the new general rating formula, or in accordance 
with incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  The rating 
criteria for incapacitating episodes of intervertebral disc 
syndrome remain the same as those effective as of September 
23, 2002.

As discussed earlier for the period of the claim from 
September 23, 2002, to September 25, 2003, the competent 
evidence of record was against the assignment of any 
evaluation for incapacitating episodes of intervertebral disc 
syndrome, as there were no such episodes on record at that 
time.  As such, assignment of a higher rating to the veteran 
for this period of the claim when evaluated in consideration 
of incapacitating episodes of intervertebral disc syndrome 
cannot be made, and must instead determine whether a higher 
rating is available for his lumbar spine disability under the 
new general rating formula.

Accordingly, under the new general rating formula, the 
veteran's thoracic spine disability, even though inclusive of 
arthritis and intervertebral disc syndrome that is productive 
of painful limitation of motion and other such 
symptomatology, is to be rated under one specific set of 
standards.  Prior to this period of the claim, the veteran 
had a combined 30 percent evaluation for his thoracic spine 
disability, and it must be determined whether the assignment 
of a rating under the new criteria is more favorable to him.  
Notably, under the new criteria, there are no separately 
assigned ratings for demonstrable deformity of vertebral 
bodies; instead, vertebral body fracture with a loss of 
height of 50 percent or more is contemplated in the 10 
percent rating criteria of the general rating formula only, 
which is not helpful to the veteran because he now has a 
rating of 40 percent.  

Note 1 to the general rating formula directs to rate 
neurological manifestations separately under other portions 
of the Rating Schedule that address such symptomatology.  
This decision will only consider the spinal manifestations 
under the current Rating Schedule.  Regarding the associated 
objective neurologic abnormalities, the veteran has voiced 
disagreement with the assignment of zero percent ratings for 
his bilateral peripheral neuropathy of the lower extremities.  
Additional development regarding these issues is the subject 
of the remand below and will be considered in a subsequent 
decision.  

After review and consideration of all of the pertinent 
evidence of record, the assignment of an evaluation in excess 
of 50 percent for the veteran's lumbar spine disability, with 
consideration of application of the general rating formula 
effective from September 2, 2003, is not warranted at this 
time.  

A 100 or 50 percent rating is not warranted under the new 
general rating formula, because these evaluations require 
unfavorable ankylosis of the entire spine or thoracolumbar 
spine, which is not shown by the pertinent evidence of record 
in the claims file.  The criteria for a 40 percent evaluation 
for the veteran's lumbar spine disability require forward 
flexion of the thoracolumbar spine to 30 degrees or less, 
which is shown by the evidence.  The effects of pain 
reasonably shown to be due to the veteran's service-connected 
low back disability are contemplated in the 40 percent 
rating.  There is no indication that pain, due to disability 
of the spine, has caused functional loss greater than that 
contemplated by the 40 percent evaluation assigned; any 
additional functional impairment is not tantamount to, nor 
does it more nearly reflect, ankylosis of the spine.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Lastly, because the application of the new rating criteria as 
in effect from September 26, 2003, would only result in the 
assignment of a 40 percent evaluation, the old criteria as in 
effect prior to that time are in fact more favorable to the 
veteran.  Under the new rating criteria, the 10 percent 
rating for vertebral deformity cannot be added to the 
limitation of motion rating.  As such, the combined 50 
percent rating for the veteran's lumbar spine disability, as 
available under the criteria in effect before September 26, 
2003, is applicable to this period of the claim.

The veteran's low back and associated neuropathy does not 
meet the criteria for a 60 percent rating under Diagnostic 
Code 5293 as September 2005 and January 2006 fee basis 
examinations reported that the veteran's condition showed 
lower extremities sensory neuropathy only, with no bowel or 
bladder dysfunction.  An April 2006 electromyogram (EMG) 
found evidence of mild sensory neuropathy affecting the lower 
extremities.  

As severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion or abnormal mobility on forced motion has not been 
shown during this period, an increased rating is not 
warranted under old Diagnostic Code 5295.

4.  From October 6, 2006

A fee basis examination was conducted in October 6, 2006.  
The criteria for a 60 percent rating under old Diagnostic 
Code 5293 have been met as the examination report indicated 
that the veteran demonstrated severe sensory and motor 
weakness of the lower extremities.  


B.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

Based upon the evidence of record, the veteran initially 
submitted his increased rating claim to VA in April 2002, but 
an effective date for the grant of the 50 percent rating 
earlier than July 7, 2003, (the date that the fee basis 
examination reported severe limitation of motion of the 
veteran's lumbar spine) is not warranted.  As noted above, 
there is no factually ascertainable evidence demonstrating an 
increased rating was warranted prior to July 7, 2003.  

All communications in the claims file that may be construed 
as an application or claim must be considered.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 134 (1992).  It is undisputed 
that the veteran made a claim for an increased rating earlier 
than July 7, 2003; however, resolution of this claim turns on 
the date the evidence demonstrated that an increased rating 
was warranted.  Therefore, even though the veteran applied 
for the benefit prior to July 7, 2003, application of 38 
C.F.R. § 3.400(o)(2) mandates that the veteran is not 
entitled to an effective date earlier than July 7, 2003, for 
the grant of a 50 percent rating for the service-connected 
residuals of a fracture of the lumbar spine.


ORDER

Entitlement to a higher rating for service-connected 
residuals of a fracture of the fifth lumbar vertebra, prior 
to July 7, 2003, is denied.

Entitlement to a 50 percent rating for service-connected 
residuals of a fracture of the fifth lumbar vertebra from 
July 7, 2003, to September 1, 2003, is granted.  

Entitlement to a rating higher than 50 percent for service-
connected residuals of a fracture of the fifth lumbar 
vertebra, from September 2, 2003, to October 5, 2006, is 
denied.

Entitlement to a 60 percent rating for service-connected 
residuals of a fracture of the fifth lumbar vertebra from 
October 6, 2006, is granted.  


REMAND

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The veteran has stated that the 
symptomatology due to his service-connected atopic dermatitis 
of the hands and feet has increased in severity since the 
last VA compensation examination.  Therefore, the veteran 
will be scheduled for another skin examination.  

In June 2006, the RO granted service connection, and assigned 
separate zero percent ratings for peripheral neuropathy of 
the right and left lower extremities.  And in response, the 
veteran filed a timely notice of disagreement (NOD) in July 
2007.  He stated that he was satisfied with the assignment of 
the September 26, 2002 effective date, but disagreed with the 
assignment of zero percent ratings.  The RO, in a subsequent 
decision, granted increased, staged ratings.  However, the 
veteran is still in receipt of a zero percent rating for 
peripheral neuropathy of sciatic division of the right lower 
extremity, from September 26, 2002, to September 25, 2005; 
and a zero percent rating peripheral neuropathy of sciatic 
division of the left lower extremity, from September 26, 
2002, to October 5, 2006.  During his subsequent hearing in 
July 2007, he again stated that he is still disagreeing with 
the assignment of zero percent ratings for his bilateral 
peripheral neuropathy.  See hearing transcript (T.) at 4. 

Where there has been an initial RO adjudication of a claim, a 
notice of disagreement as to its denial, and a less than 
total grant of benefits sought on appeal, the claimant is 
entitled to a statement of the case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  See AB v. Brown, 6 Vet. App. 35 (1993); Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, an SOC 
addressing this appeal must be issued to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a skin condition that 
are not currently on file.

2.  Thereafter, schedule a VA dermatology 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the appellant's 
service-connected atopic dermatitis of the 
hands and feet.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
physician must provide specific findings 
as to each of the following:

A.  The measurement, in square inches or 
square centimeters, of the area or areas 
encompassed by any residual scarring;

B.  Whether the associated scarring is 
unstable and/or painful on examination;

C.  Whether the associated scarring 
produces limitation of function of the 
affected part;

D.  The measurement of the percentage of 
the entire body affected by the skin 
disorder;

E.  The measurement of the percentage of 
exposed areas affected by the skin 
disorder;

F.   Determine if there is constant 
exudation or itching, extensive lesions, 
or marked disfigurement associated with 
the skin disorder, and whether there is 
ulceration or extensive exfoliation or 
crusting, or systemic or nervous 
manifestations, or the eczema is 
exceptionally repugnant. 

G.  Determine the need for systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs, and, if there is 
such a need, the total duration required 
over the past 12 months.

3.  Then readjudicate the veteran's skin 
disability claim.  The regulations 
relating to disease or disability of the 
skin, provided in 38 C.F.R. § 4.118, were 
changed effective August 30, 2002, during 
the pendency of this appeal.  The 
disability should be considered under both 
the old and new criteria.  If they 
continue to be denied, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond before returning the case to the 
Board for further appellate consideration.

4.  Issue a statement of the case 
addressing the RO's denial of compensable 
ratings for peripheral neuropathy of 
sciatic division of the right lower 
extremity, from September 26, 2002, to 
September 25, 2005; and for peripheral 
neuropathy of sciatic division of the left 
lower extremity, from September 26, 2002, 
to October 5, 2006.  Advise the veteran 
and his representative of the need to 
timely file a substantive appeal if 
appellate review is desired.  If, and only 
if, a timely substantive appeal on the 
aforementioned issue is filed should this 
claim be returned to the Board.  See 38 
U.S.C.A. §§ 7104(a), 7105A.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


